Citation Nr: 1530685	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  09-50 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from September 1974 to October 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Baltimore, Maryland, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's service representative withdrew a request for a personal hearing before the Board in April 2015.

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that an initial claim of entitlement service connection for PTSD should also be read as including other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  Therefore, the issue on appeal as to this matter has been revised to include consideration of the other applicable diagnoses of record in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is required of the issue on appeal.  The Veteran has reported having sustained head injuries in service, including as a result of a personal assault.  Service treatment records show that in October 1975 he was treated for trauma to the head after falling off a vehicle and that in May 1976 he was treated for swelling to the left side of the head due to a blow.  The Board finds the Veteran's reported stressor of an in-service personal assault is, at least in part, supported by the available service treatment records, but that his claims as to having been knocked unconscious and having served in the Republic of Vietnam have not been verified.  

A review of the record, however, reveals that the Veteran has not been provided adequate notice as to his PTSD claim based upon a personal assault.  Regulations provide, in pertinent part, that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5) (2014).  

The Board also notes that an August 2012 VA examination report found it was less likely that the claimed condition was incurred in or caused by the claimed in-service injury, event, or illness.  The opinion is shown to have been based upon the examiner's review of service treatment reports which were reported to be without indication of any complaints of mood disturbance or symptoms or behaviors associated with a major depressive disorder or any other psychiatric disorder during service.  Although the examiner is shown to have considered the October 1975 and May 1976 service treatment reports of record, there is no indication that a September 1976 report of medical history noting symptoms of depression or excessive worry and nervous trouble was reviewed.  

VA's duty to assist the Veteran includes obtaining a medical opinion when necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  Here, the Board finds a clarifying medical opinion is required following the Board's review of the pertinent evidence of record.  Prior to any additional review, up-to-date VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that a PTSD claim based on an in-service personal assault may be established based upon evidence from sources other than service records and that evidence of behavior changes may constitute credible supporting evidence of a stressor.  He must be allowed the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

2.  Obtain any additional pertinent VA treatment reports and associate them with the record.  

3.  Obtain a clarifying opinion from the August 2012 VA examiner, or if unavailable from another appropriate VA examiner, addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran has an acquired psychiatric disorder, including PTSD, as a result of an injury or credible evidence of a stressor event during active service.  The examiner must review the record, including the September 1976 report of medical history, and must note that review in the report.  All necessary examinations, tests, and studies should be conducted.  

4.  Thereafter, the AOJ should address the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


